HYDE, Judge
(concurring).
I concur in the ruling that the court properly refused to declare a mistrial because of the statement of the court reporter. However, as to the court’s action on the two voir dire questions, I concur in the result because I do not think either question was proper. It is my view that these questions were argumentative, implying an obligation to return a verdict for plaintiff, ■ regardless of any issue of negligence, and amounted to an attempt to go into the merits on the voir 'dire examination. See Goldstein v. Fendelman, Mo.Sup., 336 S.W. 2d 661, 665 [4].